         Case 1:18-cr-00693-RMB Document 88 Filed 05/21/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      May 21, 2019


BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

    Re:    United States v. Richard Gaffey and Harald Joachim von der Goltz, 18 Cr. 693 (RMB)

Dear Judge Berman:

        The Government respectfully submits this letter to propose a schedule for the filing of any
pretrial motions in this case. At the status conference on March 12, 2019, the Court instructed the
parties to submit a letter regarding scheduling for any pretrial motions. See Tr. of March 12, 2019
Conf., ECF No. 69, at 11. Since that time, the defense has filed two motions to compel and has
informed the Government that it is contemplating filing a motion to suppress certain evidence,
including evidence obtained pursuant to a search warrant and evidence obtained from third parties.

        The parties have met and conferred regarding a schedule for the defense motion and any
other pretrial motions. The Government proposed to the defense a schedule for these motions to
ensure that they can be resolved sufficiently in advance of trial.1 The defense has taken the position
that motions should not be filed until 30 days after the Court resolves the pending motions. The
Government respectfully submits that there is no need for the parties to wait for the resolution of
these motions to prepare their motions, and specifically that there is no need for the defense to
have the motions resolved before filing any motion to suppress, or any other pretrial motion.




1
  In part, the defense has stated that it could not file any other motions until the Government has
identified its exhibits for trial. The Government notes that the Court has already set a motions in
limine schedule that would allow for any litigation over specific exhibits to occur in advance of
the trial date. However, the Government’s selection of evidence in its case-in-chief depends upon
resolution of any motions to suppress sufficiently in advance of the trial date.
          Case 1:18-cr-00693-RMB Document 88 Filed 05/21/19 Page 2 of 2
                                                                                May 21, 2019
                                                                                Page 2

        Accordingly, the Government proposes the following schedule:

        June 10: Due date for pretrial motions.
        July 10: Due date for opposition to pretrial motions.
        July 17: Replies due for pretrial motions.

       In addition, the Government requests that the Court schedule a conference or hearing if
necessary on the pretrial motions for a date in the last two weeks of July.

        A proposed endorsement for the Court’s consideration is below.


                                                Respectfully submitted,
                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York

                                                   DEBORAH CONNOR
                                                   Chief, Money Laundering and Asset Recovery
                                                   Section, Criminal Division


                                          By:
                                                Eun Young Choi and Thane Rehn
                                                Assistant United States Attorneys
                                                (212) 637-2187/2354

                                                Michael Parker and Parker Tobin
                                                Trial Attorneys, Criminal Division

cc:     Defense Counsel (by ECF)

ENDORSEMENT:

        The Government’s request for a pretrial motions schedule is hereby GRANTED.

SO ORDERED.

Date:      May ___, 2019
           New York, New York


                                                __________________________________________
                                                HONORABLE RICHARD M. BERMAN
                                                UNITED STATES DISTRICT JUDGE
